Citation Nr: 0116721	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  96-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for heart disease for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active duty from August 1948 to October 1953, 
and was a prisoner of war (POW) in Korea from November 1950 
to August 1953.  The veteran died on May [redacted], 1995.  The 
appellant is the veteran's widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal, and 
the case was referred to the Board for resolution.  

In June 1997, the Board remanded the case back to the RO to 
consider the additional issue of service connection for heart 
disease for accrued benefits purposes.  The RO denied that 
issue in August 1997.  Following this, the Board remanded the 
case in July 1998 and again in August 1999.  In April 2000, 
the RO determined that an appeal for the claim for accrued 
benefits was not timely submitted, and the appellant's 
representative has indicated that the appellant disagrees 
with the denial of the timeliness issue.  The case is once 
again before the Board for additional review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  At the time of the veteran's death, service connection 
had been established for frozen hands and feet, rated at 30 
percent; shrapnel wounds of the left leg and right shoulder, 
each rated as 10 percent; malnutrition and mild anemia, rated 
noncompensable; a scar resulting from a gunshot wound to the 
right occipital area, rated noncompensable, and mild 
psychoneurosis, anxiety type, rated noncompensable; a 
combined rating of 50 percent was in effect.

3.  The veteran died on May [redacted], 1995.  The certificate of 
death lists the cause of death as uremia due to or as a 
consequence of renal failure, due to or a consequence of 
aortobifemoral graft infection, due to or a consequence of 
aortoiliac and femoropopliteal arterial occlusive disease.  

4.  The evidence is in equipoise as to whether the veteran 
incurred beriberi in service that contributed substantially 
and materially to the cause of his death. 

5.  The RO received a substantive appeal on the issue of 
accrued benefits in July 1999, more than one year after the 
appellant was notified of an August 1997 rating decision that 
denied accrued benefits, and more than 60 days following a 
March 1999 statement of the case on that issue.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
beriberi heart disease was incurred by the veteran in 
service, and is shown to have contributed substantially and 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5107; 1112(b) (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.304(e), 
3.309(c), 3.312 (2000).

2.  As a timely substantive appeal was not filed following 
the August 1997 rating decision, the Board lacks jurisdiction 
to review the appellant's claim for accrued benefits.  
38 U.S.C.A. § 7105 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal legislation was passed 
that affects the current claim.  This new legislation, in 
pertinent part, eliminates the need for a claimant to submit 
a well-grounded claim and enhances the VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act ("VCAA"), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  Changes potentially relevant to the appellant's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  The Board finds that in the instant 
case the appellant and her representative were advised by the 
VA of the information required to support her claim and 
appellant has been assisted in obtaining all relevant 
available records and in seeking an advisory medical opinion.  
In an attempt to determine the likelihood of a relationship 
between the veteran's cause of death and service as alleged, 
the Board, in April 2001, requested an opinion from VA 
medical personnel at a VA Medical Center pursuant to 
38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (2000).  Thus, the Board will proceed with appellate 
review.  

I.  Service Connection for Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  Her main contention is that during the 
veteran's confinement as a POW in Korea he suffered severe 
malnutrition and frostbite, and that these led to his heart 
and circulatory problems, which in turn led to his death.  
During his lifetime, the veteran had established service 
connection for frozen hands and feet, rated at 30 percent; 
shrapnel wounds of the left leg and right shoulder, each 
rated as 10 percent; malnutrition and mild anemia, rated 
noncompensable; a scar resulting from a gunshot wound to the 
right occipital area, rated noncompensable, and mild 
psychoneurosis, anxiety type, rated noncompensable.  A 
combined rating of 50 percent was in effect.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2000).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  A number of diseases, including cardiovascular 
disease, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  In addition, in cases involving former prisoners of 
war interned or detained not less than 30 days, service 
connection is also presumed for a number of diseases, which 
include beriberi heart disease, manifested to a degree of 10 
percent or more at any time after discharge.  38 U.S.C.A. 
§ 1112(b); 38 C.F.R. §§ 3.304(e), 3.309(c) (2000).  For 
purposes of presumptive service connection, the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  Note to 38 C.F.R. § 3.309(c).  Generally, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In general, service 
connection will be established if the evidence supports the 
claim or is in relative equipoise; only if a fair 
preponderance of the evidence is against the claim will the 
claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The veteran's certificate of death shows that he died in May 
1995 as a result of uremia due to or as a consequence of 
renal failure due to or as a consequence of aortobifemoral 
graft infection due to or as a consequence of aortoiliac and 
femoropopliteal arterial occlusive disease.  The veteran was 
provided a separation examination in October 1953 which 
showed no abnormalities.  He was also provided an extensive 
POW medical examination just six days after he was 
repatriated in September 1953.  At the time of his September 
1953 examination, his heart size and rhythm were considered 
normal, and he had no murmur.  His blood pressure was 106/66.  
He had lost 12 pounds in captivity, dropping from 143 to 131 
pounds.  The report specifically indicates that no edema was 
present.  The veteran was considered of medium build.  He had 
a sore throat, but otherwise no abnormalities with the 
exception of frostbite of the feet.  He denied having had 
swelling of the hands or feet in captivity.  The diagnosis 
included dermatophytosis of the feet.  

In September 1954, the veteran made a statement for the 
record about his prisoner of war experiences.  He stated that 
he was captured and forced to walk many miles for about 17 
days in the cold before being led to a prison camp.  The 
enemy forced him to give up his shoes so he was bare foot.  
He was fed turnips, soy beans, barley, rice and rotted pig.  

In June 1954, he underwent removal of shrapnel from his scalp 
at a VA medical facility.  No abnormalities of the heart were 
noted.  A VA examination in December 1959 yielded findings of 
residual of gunshot wounds to the shoulder, leg, and scalp, 
along with anxiety reaction, chronic, mild.  

Additional post-service records show that the veteran had a 
myocardial infarction in 1992 and that he had a history of 
treatment for extensive coronary artery disease since that 
time.  Records from St. Mary's Medical Center and R. 
Genovese, M.D., date from 1992 to his death and show 
essential hypertension, coronary artery disease with bypass 
surgery, atherosclerotic cerebral vascular disease, status 
post carotid endarterectomy.  The record contains multiple 
references to the veteran's two-pack per day smoking habit 
through 1994, but it appears that he quit sometime before his 
death.  A thallium scan report dated in February 1995 shows 
reversible inferolateral wall ischemic change.  

In August 1994, the VA sent the veteran a letter inviting him 
to apply for service connection for ischemic heart disease 
if, as a POW, he experienced edema due to beriberi.  The 
veteran responded in August 1994 that he did wish to be 
considered for service connection for his heart condition.  
That claim was pending at the time of his death in May 1995, 
and it gave rise to the claim for accrued benefits which will 
be discussed later in this decision.  

In April 2001, the Board sought an expert medical opinion 
from a VA physician as to the likelihood that the veteran's 
death was related in any way to service.  In the April 2001 
opinion, the reviewer indicated that the veteran's 
"arteriosclerotic heart disease, coronary heart disease, and 
cardio-vascular accident are more likely related to risk 
factors such as hypertension, hypercholesterolemia and a 50 
year smoking history..."  The physician further commented that 
these vascular diseases were not consistent with beriberi 
heart disease symptoms.  He noted that the veteran's 
discharge from service showed a normal clinical examination 
with no then-current cardiac condition.  He observed that 
clinical features of beriberi heart disease are generally 
concurrent with the vitamin deficiency.  He stated that 
patients with beriberi heart disease demonstrate dependent 
edema, biventricular congestive heart failure, elevated 
systemic venous pressures, hepatic engorgement, and 
peripheral neuritis.  Thus, he concluded that the veteran's 
heart disease and subsequent death were not related to 
beriberi heart disease or otherwise to service.  

The Board forwarded a copy of this opinion to the appellant's 
representative, who in turn sought a second opinion on this 
matter from Craig N. Bash, M.D.  In a written statement dated 
in May 2001, Dr. Bash indicated that he had reviewed the 
veteran's claims file and that he considered service medical 
records, post-service medical records, rating decisions, the 
statement of the case, supplemental statement of the case, x-
ray reports, laboratory reports, the VA medical opinion dated 
April 2001, and medical literature.  He opined that it was 
likely that the veteran suffered from beriberi due to his 33 
month POW experience because the positive signs and symptoms 
(malnutrition, anorexia, headaches, and irritability) 
outweighed the single absent sign of edema noted in the VA 
examiner's April 2001 opinion.  He also opined that it was 
likely that the veteran's demise at the age of 65 was 
substantially contributed to by the veteran's beriberi due to 
its long-term effects on the veteran's cardiovascular and 
renal system.  Dr. Bash cited medical literature for support 
of his opinion.  Finally, he explained that he discounted the 
opinion of the VA physician because the physician neither 
provided medical literature for support of his opinion nor 
made comments about the other signs and symptoms of beriberi 
manifested by the veteran.  He did indicate that he agreed 
with the VA examiner's opinion that the veteran also had 
coexistent factors for heart disease.  However, he also 
observed that such risk factors did not negate the fact that 
the veteran likely had beriberi due to his POW experiences.  

Taking all the evidence into consideration, the Board 
concludes that the record contains both positive and negative 
evidence with respect to the issue on appeal.  The Board 
acknowledges that one of the underlying causes of the 
veteran's death was noted to be arterial occlusive disease, 
and it was noted in Dr. Genovese's records that arterial 
problems remained a threat to the veteran's health following 
his surgeries.  Dr. Bash clearly stated that beriberi has a 
long-term effect on the cardiovascular and renal systems.  
Further, Dr. Bash pointed to evidence which, he found, in 
conjunction with the veteran's POW experience, to establish 
that the veteran had signs and symptoms of beriberi as a POW.   
Dr. Bash pointed out that although there was no evidence or 
report of localized edema at the time of separation or 
repatriation examinations in 1953, and the veteran 
specifically denied edema, there were other signs of beriberi 
in the record.  Dr. Bash supported his opinion with a list of 
the signs and symptoms of beriberi as noted in pertinent 
medical literature.  Although the contrary VA expert opinion 
was considered, the Board finds that the opinion of Dr. Bash 
adequately rebuts this opinion.  The Board finds the opinion 
of Dr. Bash to be well-supported and to be sufficient to 
place the evidence in this case in relative equipoise.  Thus, 
the Board finds that with the resolution of reasonable doubt 
in the appellant's favor, it is as likely as not that the 
veteran incurred beriberi in service and that this disease 
contributed substantially and materially to the cause of the 
veteran's death.  Therefore, service connection for the cause 
of the veteran's death is warranted.



II.  Accrued Benefits

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the appellant.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction, the RO, mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b) (2000).  In the absence of a proper and 
timely substantive appeal, the Board is without jurisdiction 
to determine the merits of the case.  See 38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In August 1999, the VA General Counsel issued an opinion that 
held that the Board does have the authority to address the 
question of timeliness of a substantive appeal in the first 
instance.  Further, the Board may dismiss an appeal in the 
absence of a timely-filed substantive appeal.  However, 
adequate notice and opportunity to be heard on the question 
of timeliness must be given to an appellant to assure 
fundamental due process rights.  VAOPGCPREC 9-99 (issued 
August 18, 1999).  

An August 1997 rating decision denied service connection for 
heart disease for accrued benefits purposes.  The appellant 
was informed of that rating decision and her appellate rights 
in correspondence dated later that month.  A copy of the 
rating decision was enclosed with the correspondence.  

In November 1997, the Board received correspondence from the 
appellant's representative which was accepted as a notice of 
disagreement, and the case was remanded to the RO for a 
supplemental statement of the case (SSOC) on the issue of 
accrued benefits.  Following the return of the case to the 
Board, additional written argument from the representative 
was received in July 1999, and it was requested that this 
document be considered a substantive appeal in lieu of a VA 
Form 9 with respect to the issue of service connection for a 
heart disorder for accrued benefits purposes.  This was more 
than 60 days following the March 1999 SSOC, and more than one 
year following notice of the August 1997 rating decision. 
According to procedures determined to be in accordance with 
VAOPGCPREC 9-99, the case was remanded in December 1999 in 
order for the RO to determine whether the substantive appeal 
with respect to the issue of entitlement to service 
connection for heart disease for accrued benefits purposes 
was timely submitted.  See 38 C.F.R. §§ 20.202, 20.203 
(2000).  As is customary, the appellant was sent a copy of 
the remand.  

In January 2000 correspondence, the RO informed the 
appellant, in essence, that the Board had raised the issue of 
the timeliness of her substantive appeal.  A photocopy of the 
correspondence was sent to the appellant's representative.  
The RO invited the appellant and her representative to make 
an argument on this point within 60 days of the 
correspondence.  No response came from either the appellant 
or her representative, and the RO informed the appellant in 
April 2000 correspondence that it found her substantive 
appeal (the representative's July 1999 written argument) 
untimely because it was received over 60 days after the SSOC 
and one year after the August 1997 rating decision.  The case 
was returned to the Board.  

In an informal hearing presentation dated in September 2000, 
the appellant's representative disagreed with the RO's April 
2000 findings, stating that the appellant was not given 
reasons for the RO's decision.  The representative also 
informed the Board that a notice of disagreement had in fact 
been filed with the April 2000 decision, and that a remand 
was in order so that the RO could issue a SSOC on the issue 
of timeliness.  

The Board will address the issue of timeliness of the 
substantive appeal for accrued benefits as provided in 
VAOPGCPREC 9-99.  The Board has determined that the notice 
and opportunity now accomplished by letter in procedures 
initiated in the wake of VAOPGCPREC 9-99 were provided to the 
appellant by way of the 1999 remand.  The Board is also of 
the opinion that there is no prejudice to the appellant in 
proceeding with her appeal, regardless of the RO's treatment 
of this matter since the procedural change does not have any 
substantive effect regarding the appellant's entitlement to 
the claimed benefits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (the Board must consider whether the claimant is 
prejudiced when the Board addresses a question that has not 
been addressed by the RO; and the Board must set forth an 
adequate statement of reasons and bases for its decision).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the timeliness issue. Id.  Moreover, the 
Board finds that all relevant facts have been properly 
developed, and that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The appellant has failed to demonstrate that she filed a 
timely substantive appeal. See 38 C.F.R. § 20.203 (2000).  As 
neither the appellant nor her representative filed a timely 
substantive appeal following the August 1997 rating decision, 
the Board is without jurisdiction to hear the merits of her 
claim for accrued benefits.  Accordingly, this portion of the 
appeal is dismissed.



ORDER

Service connection for cause of the veteran's death is 
granted.

The appellant's claim of service connection for heart disease 
for accrued benefits purposes is dismissed.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

